DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 12-17 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claim terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1350, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found in the specification of the instant application.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . .”  Id.  Using these definitions for the claims, the invention was not reasonably found in the prior art.
Independent claim 12 describes a method of issuing a rewards point using a united point service.  Specifically, the claim recites recording a confirmation transaction on a first blockchain that includes an exchange rate of a rewards point to that of a united point.  The method then acquires a confirmation transaction identification which is the location of the confirmation transaction on the first blockchain.  The method determines that an anchoring condition is satisfied, where the anchoring condition is that a required number of specific hash values and neighboring hash values are either acquired or generated.  Based on this anchoring condition being satisfied, the method then records a first representative hash value on a second blockchain.  The first 
Regarding the 35 U.S.C. § 101 rejection, Applicant’s amendments to the independent claims overcome this ground of rejection.  More particularly, the subject matter of the how the blockchain is used to keep track of the issued rewards points as well as verifying the integrity of the first blockchain results in a practical application of the abstract idea of keeping track of issued rewards points.  These additional elements result in a technological improvement as the integrity 
Regarding the 35 U.S.C. § 103 rejection, Applicant’s amendments to the independent claims overcomes this ground of rejection.  More particularly, the amendments relating to satisfying a particular anchoring condition and verifying the integrity of the first blockchain by using the second blockchain, in combination with the remaining elements of the claim, are not obvious over any reasonable combination of prior art.
The following prior art is considered pertinent to the claimed invention:
U.S. Patent Pub. No. 2018/0165476 discloses systems and methods for preventing vulnerabilities in a blockchain due to quiescence are disclosed including submitting a first crosslink transaction for addition to a first blockchain that includes cross-referencing information for a second crosslink transaction that corresponds to the first crosslink transaction and submitting the second crosslink transaction for addition to a second blockchain that includes cross-referencing information corresponding to the first crosslink transaction. The first and second crosslink transactions are configured to be usable together by a user of at least one of the first and second blockchains to validate at least a portion of one of the first and second blockchains after a period of quiescence in the one of the first and second blockchains.
U.S. Patent Pub. No. 2018/0089641 discloses a system comprises a non-transitory machine readable storage medium storing instructions and a database identifying a plurality of assets and a state of each asset. The instructions configure a processor for receiving updates to a distributed electronic ledger managed by plural peer processors. Each update includes an event or change affecting one of the assets. The peer processors verify portions of the ledger describing each event or change. At least one of the updates has not yet been recorded in the ledger at a time of the 
U.S. Patent No. 10,826,685 discloses one or more systems implement a plurality of blockchains to track event data. The plurality of blockchains are arranged in tiered form, and the content and/or integrity of blockchains in higher tiers depends on, or at least derives from, the content and/or integrity of the blockchains in lower tiers. Depending on the specific structure and implementation, assurances, verifications, and the like may be provided for services and other resources using such blockchains in a repeatable manner.
U.S. Patent Pub. No. 2018/0025435 discloses a method of providing secure ledger distribution for interbank settlement includes establishing a private sidechain among a centralized computer system of a central bank and computer systems of at least a sender bank and a receiver bank, each of which have an account with the central bank. The centralized computer system receives a transaction from the computer system of the sender bank as a payment request. The centralized computer system determines whether the transaction is valid. Consensus is reached within the private sidechain. The centralized computer system forwards the transaction to the computer system of the receiver bank along with a finality proof. The accounts of the sender bank and the receiver bank are updated and the transaction is added to a private ledger accessible only within the private sidechain.
The cited references, alone or in combination, fail to disclose the specific combination of operations recited in independent claim 12.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685